Probation Form No. 35 Report and Order Terminating Probation /
(1/92) Supervised Release
Prior to Original Expiration Date

 

USpe Rah, ¥

Me aE

DOQCUAT 900

UNITED STATES DISTRICT COURT
for the

   

 

SOUTHERN DISTRICT OF NEW YORK }/ BE EC Ps. on%
DOO*
Dis ake diZel i:
UNITED STATES OF AMERICA DA Sateen Je [3 oe 4 -

De PEATE EIIO EE NE CTT Ts re A

v. Docket No. 15-CR-1 (DLC)
Alfonso Moreno-Valdes
On June 28, 2017, the above named was placed on probation for a period of five (5) years.

He has complied with the rules and regulations of probation and is no longer in need of supervision.
It is accordingly recommended that Alfonso Moreno-Valdes be discharged from probation.

Respectfully submitted,

SOS >

Franklin Carvajal
U.S. Probation Officer

 

ORDER OF THE COURT

Pursuant to the above report, it is ordered that the defendant is discharged from Click here
to enter text. and that the proceedings in the case be terminated.

Date this ‘3 p 7 day of Ji, been her ,20 /F
22 f é

hah.

Honorabfe Denise Cote
U.S. District Judge

f
i

 
